Exhibit 99.1 ABRAXAS PETROLEUM CORPORATION www.abraxaspetroleum.com NEWS RELEASE Abraxas Reports First Quarter 2009 Results With 27% Sequential Production Growth SAN ANTONIO (May 11, 2009) – Abraxas Petroleum Corporation (NASDAQ:AXAS) today reported financial and operating results for the three months ended March 31, Herein, we refer to Abraxas Petroleum Corporation and its subsidiaries as “Abraxas Petroleum” or “AXAS” and Abraxas Energy Partners, L.P. and its subsidiaries as “Abraxas Energy”, “AXLP” or the “Partnership.” On a stand-alone basis for Abraxas Petroleum (which exclude the results of Abraxas Energy), the three months ended March 31, 2009 resulted in: · Production of 78.0 MBoe (867 Boepd), a 68% increase over Q1 2008 and a 27% sequential increase over Q4 2008; · Revenue of $2.2 million; · EBITDA(a) of $(0.1) million; · Cash flow(a) of $(0.2) million; and · Net loss of $1.4 million, or $0.03 per share. For financial reporting purposes, results are consolidated and include Abraxas Petroleum and Abraxas Energy.Abraxas Petroleum owns 47% of the Partnership and records non-controlling interest for the portion that it does not own.On a consolidated basis, the three months ended March 31, 2009 resulted in: · Production of 413.4 MBoe (4,594 Boepd), a 13% increase over Q1 2008 and a 5% sequential increase over Q4 2008; · Revenue of $10.9 million; · EBITDA(a) of $9.4 million; · Cash flow(a) of $7.0 million; and · Net income of $4.5 million, or $0.09 per share. (a) See reconciliation of non-GAAP financial measures below. On a consolidated basis, net income for the three months ended March 31, 2009 was $4.5 million, or $0.09 per share, compared to a net loss of $9.0 million or $0.18 per share during the same period in 2008. The Partnership elected to defer the declaration of a cash distribution for the first quarter of 2009 until the subordinated credit facility is re-paid or re-financed.The provision in the Partnership’s subordinated credit facility requiring an equity raise prior to May 7, 2009 has been amended to June
